                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION

                                     No. 2:18-CR-37-FL-1

UNITED STATES OF AMERICA,                  )
                                           )
                    v.                     )          ...
                                           )
CHARLES ANTHONY WALKER, JR.,               )                  ORDER
                                           )
      Defendant.                           )
                                           )
                                                                           '
       This matter is before the undersigned on Defendant's motion to rescind the protective

order entered on May 21, 2019. [DE-132, -136]. Defendant requests an evidentiary hearing. Id.

An evidentiary hearing is presently scheduled for Tuesday, June 18, 2019 to address Defendant's

motion to vacate Special Administrative Measures ("SAMs").          Defendant asserts that the

underlying factual basis for the SAMs and the protective order are similar. Accordingly, the

court will hear evidence and arguments related to the protective order at the hearing presently

scheduled for Tuesday, June 18, 2019 at 1:30 p.m. in Wilmington, North Carolina.           The

Government is directed to respond to Defendant's motion to rescind the protective order by

Monday, June 17, 2019 at 12:00 p.m. The United States Attorney's Office is directed to make

the necessary arrangements for Defendant's appearance at the hearing.

       SO ORDERED, this the 14th day of June 2019.



                                                   Robert B. Jones, Jr.           ·
                                                   United States Magistrate Judge
